            Case 1:20-cv-01608-LGS Document 9 Filed 03/06/20 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X                                March 6, 2020
Yeasayer, LLC, et al.,                                         :
                                                               :
                                                               :
                                             Plaintiff(s), :       20 Civ. 1608 (LGS)
                                                               :
                           -against-                           :         ORDER
                                                               :
Abel Makkonen Tesfaye, et al.,
                                                               :
                                                               :
                                             Defendant(s), :
------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

         This case has been assigned to me for all purposes. It is hereby ORDERED that counsel
for all parties appear for an initial pretrial conference with the Court at the time and place listed
below. All pretrial conferences must be attended by the attorney who will serve as principal trial
counsel. Parties who are not local (within the Metropolitan tri-state area) may request to attend
by phone by filing a letter motion via ECF. Any open legal issues can be addressed at the
conference.

       All parties are required to register promptly as filing users on ECF. Counsel are further
required to review and comply with the Court’s Individual Rules and Procedures (“Individual
Rules”) (available at the Court’s website, http://nysd.uscourts.gov/judge/Schofield).

        Counsel are directed to confer with each other prior to the conference regarding settlement
and each of the other subjects to be considered at a Fed. R. Civ. P. 16 conference. Additionally,
in accordance with the Court’s Individual Rules, the parties are hereby ORDERED to prepare a
joint Proposed Civil Case Management Plan and Scheduling Order in the form available at the
Court’s website (http://nysd.uscourts.gov/judge/Schofield) and append it to their joint letter
described below. The parties must propose dates for the various deadlines even if they intend to
request a stay of discovery.

       IT IS FURTHER ORDERED that the parties shall file a joint letter on ECF at least seven
calendar days prior to the initial pre-trial conference, not to exceed 5 pages, providing the
following information in separate paragraphs:

   (1)      A brief statement of the nature of the case, the principal claims and defenses, and the
            major legal and factual issues that are most important to resolving the case, whether by
            trial, settlement or dispositive motion;

   (2)      A brief statement by plaintiff as to the basis of subject matter jurisdiction and venue,
            and a brief statement by each other party as to the presence or absence of subject
            matter jurisdiction and venue. Statements shall include citations to relevant statutes.
                                                    1
          Case 1:20-cv-01608-LGS Document 9 Filed 03/06/20 Page 2 of 3


          In addition, in cases for which subject matter jurisdiction is founded on diversity of
          citizenship, the parties shall explain the factual basis for such jurisdiction, including (i)
          in the case of a corporation, the principal place of business and place of incorporation,
          (ii) in the case of a partnership, limited liability company or trust, the citizenship of
          each of the entity's members, shareholders, partners and/or trustees. If this information
          is lengthy, it may be included in an Appendix to the letter, not to be included in the
          page limit.

   (3)    A brief description of any (i) motions that any party seeks or intends to file, including
          the principal legal and other grounds in support of and opposition to the motion, (ii)
          pending motions and (iii) other applications that are expected to be made at the status
          conference;

   (4)    A brief description of any discovery that has already taken place, and any discovery
          that is likely to be admissible under the Federal Rules of Evidence and material to
          proof of claims and defenses raised in the pleadings. (This is narrower than the general
          scope of discovery stated in Rule 26(b)(1));

   (5)    A computation of each category of damages claimed, see Fed. R. Civ. P.
          26(a)(1)(A)(iii);

   (6)    A statement describing the status of any settlement discussions and whether the parties
          would like a settlement conference; and

   (7)    Any other information that the parties believe may assist this Court in resolving the
          action.

        If this case has been settled or otherwise terminated, counsel are not required to appear,
provided that a stipulation of discontinuance, voluntary dismissal, or other proof of termination is
sent prior to the date of the conference via email to the Orders and Judgment Clerk at the
following email address: orders_and_judgments@nysd.uscourts.gov.

       Any request for an extension or adjournment shall be made only by letter as provided in
Individual Rule I.B.2 and must be received at least 48 hours before the deadline or conference.
Unless counsel are notified that the conference has been adjourned, it will be held as scheduled.

        Counsel who have noticed an appearance as of the issuance of this order are directed
(i) to notify all other parties’ attorneys in this action by serving upon each of them a copy of
this order and the Court’s Individual Rules forthwith, and (ii) to file proof of such notice
with the Court. If unaware of the identity of counsel for any of the parties, counsel receiving
this order must send a copy of this order and Individual Rules to that party personally.




                                                  2
          Case 1:20-cv-01608-LGS Document 9 Filed 03/06/20 Page 3 of 3


      DATE AND PLACE OF CONFERENCE: April 16, 2020                      at 10:30 a.m., in
Courtroom 1106 of the United States District Court for the Southern District of New York,
Thurgood Marshall U.S. Courthouse at 40 Foley Square, New York, New York. Please
monitor the docket the day before the conference, as the time may change slightly.

Dated: March 6, 2020
       New York, New York




                                              3
